DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 15-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zelkha et al. US 2012/0258182 A1 (‘182) and Zelkha et al. US 2010/0233256 A1 (‘265), in view of Zelkha et al. US 20120071550 (‘550).
Zelkha ‘182 teaches a composition comprising a synergistic combination of lycopene and at least one phytosterol.  See abstract.  The composition further comprises phytoene and phytofluene, beta-carotene, and tocopherols (vitamin E).  See paragraph 0016.  Concentration of lycopene ranging from about 2 wt%, and concentration of phytosterol ranging between 1 to 5 wt% are found in paragraphs 0017 and 0020.  Concentration of phytoene and/or phytofluene ranging between 1.5-3 wt% is found in paragraph 0018.  Thus, the ratio between lycopene and phytoene or phytoene and phytoflyene falls within a 1:1 ratio.  Vitamin E or tocopherol in an amount ranging from 1.5-4.0 wt% is found in paragraph 0022.    
Zelkha ‘182 does not teach the lower amount of lycopene in the composition.   
Zelkha ‘256 teaches a composition comprising lycopene in a concentration of between 0.025-5 wt%.  See paragraphs 0030-0031.  The composition further comprises phytosterols, phytoene and phytofluene, beta-carotene, carnosic acid, and vitamin E.  See paragraphs 0020, 0041, 0045-0055.  Phytoene and phytofluene are present in a concentration 0.0025-1.25 wt%.  See paragraph 0050.  Thus, the ratio between lycopene and phytoene or phytoene and phytoflyene can fall within a 1:1 ratio.  The claimed amount of vitamin E can be found in paragraph 0055.    
The Zelkha references do not teach lycopene and phytoene and phytofluene as active agents having anti-inflammatory activity.  
Zelkha ‘550 teaches a composition comprising combination of lycopene, beta-carotene, and phytoene and phytofluene as active agents for the treatment of inflammatory condition.  See abstract; paragraphs 0011-0012, and claims.  The composition is administered topically in the form of ointment, cream, or lotion.  See paragraph 0100.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the composition of the Zelkha ‘182 reference to prepare a topical composition comprising lycopene as an active agent having an anti-inflammatory activity in view of the teaching of Zelkha ‘550.  This is because Zelkha teaches using combination of lycopene, phytoene and phytofluene for the treatment of inflammatory condition is known in the art.

Claims 1, 4-7, 15-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zelkha et al. US 2012/0258182 A1 (‘182) and Zelkha et al. US 2010/0233256 A1 (‘265), in view of Zelkha et al. US 20120071550 (‘550) and Zelkha et al. US 2003/0044499 A1 (‘499).
Zelkha ‘182, ‘256 and ‘550 are relied upon for the reason stated above.  The references do not expressly teach the claimed extracting process. 
Zelkha ‘499 teaches a process for extracting comprising Pulp contains lipids, carotenoids and other components which are not soluble in water. The aqueous phase obtained from decantation is also called serum and contains water soluble constituents such as polysaccharides, anthocyanines and polyphenols. Part of said water soluble constituents may be of commercial value e.g., anthocyanines and polyphenols. Thus, the serum is further processed to isolate said valuable materials. The pulp is extracted in a multi-stage extracting process, A suitable extracting solvent, preferably selected from among a group comprising of ethyl acetate, iso-propanol, ethanol and acetone or mixtures thereof is added to the pulp in the first extracting stage (FIG. 2, IV) and the pulp is extracted, preferably at a temperature in the range of about 40°C. to 65°C, more preferably about 60°C. The weight ratio between the pulp and the solvent in the extraction stages is between 1:3 to 1:6, preferably 1:4. The extract and pulp separated by conventional techniques, e.g. filtration, decantation or centrifugation (FIG. 2, V). The pulp is transferred down stream for the second extracting stage (FIG. 2, VII). The pulp and extract are again separated as described above (FIG. 2, VIII). The pulp is then extracted for the third time (FIG. 2, IX) and the extract and pulp are separated (FIG. 2, X) to obtain a spent pulp. The solvent fraction ( extract) collected from the extraction stages (FIG. 2, VI) is evaporated (FIG. 2, XI) to obtain oleoresin of 10%-20% zeaxanthin fatty acid diester. The oleoresin is subjected to saponification conditions (FIG. 2, XII) in order to hydrolyze the zeaxanthin diester to obtain zeaxanthin. The saponification is carried out at a temperature of about 70°C. to 80°C. in a mixture containing an aqueous solution of KOH, ethanol and hexane for about 1 hour. Upon hydrolysis of the zeaxanthin diester-containing oleoresin, zeaxanthin crystals precipitate and the mixture is filtered (FIG. 2, XIII). The solid fraction obtained contains about 70% to 90% zeaxanthin.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to extract tomato using the carotenoid extraction process in view of Zelkha ‘499 with the expect of at least similar result.  This is because Zelkha ‘499 teaches the claimed extracting process is known in the art.

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. 
Applicant argue that none of the cited references would have motivated a person of ordinary skill in the art to specifically prepare an anti-inflammatory composition with a reduced amount of the beneficial lycopene, and use lycopene and one or both of phytoene and phytofluene as active agents, with a reasonable expectation of success. 


This argument is unpersuasive.  Applicant’s attention is called to the teaching in Zelkha ‘550 as cited in the above 103(a) rejection.-7- 
ZELKHA et al. Atty Docket No.: GPK-6278-0014 
Appl. No. 15/529,244 Applicant argues that Zelkha '182 teaches the combination of lycopene and phytosterols. Zelkha '182 does not teach reducing the amount of lycopene. Zelkha '182 also does not teach or suggest a composition with reduced amount of lycopene and one or both phytoene and phytofluene as active agents.  Zelkha '182 focuses on the ratio of lycopene and phytosterol. Zelkha '182 does not teach or suggest that there is any benefit associated with reducing the amount of lycopene relative to that of phytoene and phytofluene. Thus, one of ordinary skill in the art would not have had a reason to modify the composition described in Zelkha '182 to arrive at the claimed invention. 
However, Applicant’s arguments are not persuasive for the following reasons:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Zelkha '182 does not teach reducing the amount of lycopene) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993);




Here, Zelkha’ 182 teaches an amount that falls within the claimed range, namely, lycopene ranging from about 2 wt% (see paragraphs 0017-0020).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.");
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Zelkha ‘182 reference is cited in view of Zelkha ‘256 for the teaching of a reduced lycopene amount; 

Applicant’s attention is called to Zelkha ‘256 teaches a composition comprising lycopene in a concentration of between 0.025-5 wt%.  See paragraphs 0030-0031; and
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation optimize and reduce the amount of lycopene in view of the teaching of the Zelkha ‘256 with the expectation of at least similar result.  This is because Zelkha ‘256 teaches the use of lycopene in an amount that falls within the claimed range is known in the art.

Thus, for at least the above reasons, the 103(a) rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615